In the
               Court of Appeals
       Second Appellate District of Texas
                at Fort Worth
             ___________________________
                  No. 02-22-00269-CV
             ___________________________

IN THE INTEREST OF T.B., H.B., J.B., AND G.B., CHILDREN



          On Appeal from the 325th District Court
                  Tarrant County, Texas
              Trial Court No. 325-680549-20


         Before Bassel, J.; Sudderth, C.J.; and Kerr, J.
             Per Curiam Memorandum Opinion
                           MEMORANDUM OPINION

      This is an ultra-accelerated appeal 1 in which Appellant C.B. (Father) appeals the

termination of his parental rights to his four sons—Tom,2 Harry, James, and

George—following a bench trial. Father’s court-appointed appellate counsel filed an

amended Anders brief averring that after diligently reviewing the record, he believes

that the appeal is frivolous. See Anders v. California, 386 U.S. 738, 744–45, 87 S. Ct.

1396, 1400 (1967); see also In re K.M., 98 S.W.3d 774, 776–77 (Tex. App.—Fort Worth

2003, no pet.) (reasoning that Anders procedures apply in noncriminal appeals when

appointment of counsel is mandated by statute). The brief meets the requirements of

Anders by presenting a professional evaluation of the record and by demonstrating

why there are no arguable grounds to be advanced on appeal. Although given the

opportunity, Father did not file a response.         The Department of Family and

Protective Services filed a letter stating that because Father had not pointed to any

arguable grounds for relief, the Department would not reply to the Anders brief filed

by Father’s counsel.

      As the reviewing appellate court, we must independently examine the record to

decide whether an attorney is correct in determining that the appeal is frivolous. See

      1
        See Tex. R. Jud. Admin. 6.2(a) (requiring appellate court to dispose of appeal
from a judgment terminating parental rights, so far as reasonably possible, within 180
days after notice of appeal is filed).
      2
       See Tex. R. App. P. 9.8(b)(2) (requiring court to use aliases to refer to minors in
an appeal from a judgment terminating parental rights). All four children are referred
to using aliases.

                                            2
Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991); In re K.R.C., 346 S.W.3d

618, 619 (Tex. App.—El Paso 2009, no pet.). Having carefully reviewed the record

and the Anders brief, we agree that Father’s appeal is frivolous. We find nothing in

the record that might arguably support Father’s appeal. See Bledsoe v. State, 178 S.W.3d

824, 827 (Tex. Crim. App. 2005). Accordingly, we affirm the judgment terminating

Father’s parental rights to Tom, Harry, James, and George.

      Father’s counsel remains appointed in this case through proceedings in the

Texas Supreme Court unless otherwise relieved from his duties for good cause in

accordance with Family Code Section 107.016(2)(C). See In re P.M., 520 S.W.3d 24,

27–28 (Tex. 2016) (order); see also Tex. Fam. Code Ann. § 107.016(2)(C).

                                                      Per Curiam

Delivered: November 17, 2022




                                           3